415 F.2d 1007
TRAILMOBILE DIVISION, PULLMAN INCORPORATED, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 25470.
United States Court of Appeals Fifth Circuit.
October 10, 1969.

Petition for Review of an Order of the National Labor Relations Board (Texas case).
Charles M. Lanier, New Orleans, La., Hulse Hays, Jr., Cincinnati, Ohio, Alan E. Harazin, Cincinnati, Ohio, Taft, Stettinius & Hollister, Cincinnati, Ohio, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., John D. Burgoyne, Atty., N. L. R. B., Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, for respondent.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN and CARSWELL, Circuit Judges.
PER CURIAM:


1
Upon consideration of this cause en banc the Court concludes that the opinion and judgment of the majority of the panel be and the same is hereby affirmed, 5 Cir., 407 F.2d 1006.


2
JOHN R. BROWN, Chief Judge, and WISDOM, BELL, AINSWORTH, SIMPSON and MORGAN, Circuit Judges, dissent.